If he is entitled to any part, he shall recover it; and the defendant must be found not guilty for the residue which he claims and has no title to.
It is sufficient evidence of the death of the ancestor of the lessor of the plaintiff that he has been absent seven or eight years, and has not been heard of in that time.
Verdict and judgment accordingly.
NOTE. — On the first point, see Squires v. Riggs, ante, 150, and the note thereto, and on the other point, see Anonymous, ante, 134; Lewisv. Mobley, 20 N.C. 323. *Page 204